     Case 3:19-cv-00519 Document 34 Filed 07/23/20 Page 1 of 6 PageID #: 304



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


LOIS CHANEY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:19-0519

TRI STATE FOOD SYSTEMS, INC.
d/b/a WAYNE KFC

                              Defendant.

                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is Defendant Tri State Food Systems, Inc. d/b/a Wayne

KFC’s Motion for Summary Judgment. ECF No. 28. For the following reasons, the Court DENIES

the motion.


               Plaintiff Lois Chaney filed this action in the Circuit Court of Wayne County, West

Virginia on June 25, 2019, and Defendant timely removed the action to this Court based upon

diversity jurisdiction. 28 U.S.C. §§ 1332, 1441, and 1446. In her Complaint, Plaintiff alleges that

during her employment she was subjected to sexual harassment and a hostile work environment

(Count I), disability discrimination (Count II), and retaliatory discharge in violation of the West

Virginia Human Rights Act (Count III). With discovery complete, Defendant moves for summary

judgment on all claims.



               The parties agree that Plaintiff was hired to work as a cashier at the Wayne KFC on

November 26, 2016. Plaintiff states that, when she was hired, she informed the General Manager,
    Case 3:19-cv-00519 Document 34 Filed 07/23/20 Page 2 of 6 PageID #: 305



Brenda Fields, that she was dyslexic. Dep. of Lois Chaney, at 37 (Mar. 9, 2020), ECF No. 30-2.

During Ms. Field’s deposition, she acknowledged that she was aware Plaintiff had dyslexia. Dep.

of Brenda Fields, at 10-11 (May 29, 2020), ECF No. 30-1. Plaintiff explained that her dyslexia

made it difficult for her to read and sometimes she struggled to find things on the register. Dep. of

Chaney, at 40, 123. Plaintiff said that Ms. Fields and two other supervisors, Lemmie Adkins and

Destiny Payne, would laugh, make fun of her, call her names, and make her “look like an idiot in

front of customers.” Id. at 123. Plaintiff further said Mr. Adkins called her fat, lazy, stupid, dumb,

and retarded, and he said he did not want to work with her because she asked questions about

words she could not read and how to find things on the register. Id., at 46-47, 104, 123-24. Plaintiff

asserts she reported Mr. Adkins’ conduct to Ms. Fields “numerous times” and Ms. Fields said she

would talk to him about his behavior. Id. at 47.



               Plaintiff also said she reported the incidents to another supervisor, Jessica

Peterman. Id. at 48-49. In an Affidavit filed by Ms. Peterman, she said she worked as a shift

manager for Defendant, and she was aware at the time Plaintiff had dyslexia and diabetes. Aff. of

Jessica Peterman, at 1 (Mar. 13, 2020), ECF No. 30-3. She also said Mr. Adkins and Ms. Payne

were aware of these diagnoses, and she often observed them call Plaintiff “‘dumbass,’ ‘retard,’

‘stupid,’ and ‘moron.’” Id. Ms. Peterman states that not only did she report their behavior to Ms.

Fields, but she also reported it to Ms. Fields’ supervisor, the Area Manager, Tonya Hicks. Ms.

Peterman said the name calling did not stop after she reported it and, in fact, she said Ms. Fields

herself called Plaintiff “names, such as ‘stupid,’ ‘retard,’ ‘moron,’ and ‘dumbass.’” Id.




                                                   -2-
    Case 3:19-cv-00519 Document 34 Filed 07/23/20 Page 3 of 6 PageID #: 306



               In Plaintiff’s deposition, she also stated that, while she worked for Defendant, Ms.

Payne, who was one of her supervisors, was “constantly wanting me to have a three or foursome

with her and her boyfriend and another one or two other employees.” Dep. of Chaney, at 50.

Plaintiff said that Ms. Payne asked her to participate in sexual acts about every five days they

worked together, but Plaintiff refused. Id. at 50-51. Plaintiff further stated Ms. Payne tried to

convince her to leave her husband for another employee. Plaintiff said she reported these

conversations to Ms. Fields every time they happened, and Ms. Fields just laughed. Id. at 51-52.

Plaintiff claims that “everybody,” including Ms. Peterman, knew about Ms. Payne’s advances

because she had similar conversations with other employees. Id. at 52. In her Affidavit, Ms. Fields

denies that Plaintiff ever reported any harassment to her. Aff. of Brenda Fields (June 5, 2020), ECF

No. 28-2. She also claims that she was not involved in the decision to terminate Plaintiff. Id.



               Plaintiff asserts she phoned Arguest Knipp, Defendant’s human resource manager,

on December 4, 2017, and reported the name calling and Ms. Payne’s sexual advances. Dep. of

Chaney, 101-02, 104. She also said she reported to him that she thought Ms. Fields was dealing

drugs through the drive-through window and needles were found in the store. Id. at 101-04.

Plaintiff specially recalled asking Arguest Knipp if she could be fired for calling him, and he told

her no. Id. at 102, 104.



               Two days later, on December 6, 2017, Plaintiff forgot her purse at work. Inside her

purse, she had two pieces of cheesecake. The next day, Ms. Payne saw Plaintiff’s purse with the

cheesecakes. As employees were not permitted to take food without paying for it, Ms. Payne

reported her finding to the Area Manager, Ms. Hicks. When Plaintiff arrived at work that day, Ms.



                                                -3-
    Case 3:19-cv-00519 Document 34 Filed 07/23/20 Page 4 of 6 PageID #: 307



Hicks and Defendant’s President Doug Knipp, who is Arguest Knipp’s brother, asked to speak to

her and another employee. Id. at 82. Reportedly, the purpose of the conversation was to ask them

to say something nice about Ms. Fields, who was receiving an award. Id. at 82-82. During the

conversation, however, the cheesecakes also were discussed. Id. at 83. Plaintiff and Doug Knipp

give different versions of what was said. Later that same day, Ms. Fields informed Plaintiff that

she was suspended. On December 13, 2017, Arguest Knipp called Plaintiff and told her she was

fired for theft and dishonesty. Id. at 97; Aff. of Arguest Knipp, at 2 (June 5, 2020), ECF No. 28-3.

Arguest Knipp states that he was the sole decisionmaker, was unaware of Plaintiff’s dyslexia and

diabetes, and Plaintiff never reported any harassment to him. Aff. of Arguest Knipp, at 2.



               In her deposition, Plaintiff said that she purchased the cheesecake on December 6

around 4:45 p.m. because her sugar had dropped. Dep. of Chaney, at 80. As there is no button for

cheesecake on the register, Plaintiff said she rang the purchase up as a side. Id. at 81. She thought

it was either rung up as potato salad or coleslaw. Id. Plaintiff further contends that the price for

two cheesecakes was $7.98, and Defendant’s transaction record shows she rang up an a la carte

sale of potato salad for that amount at 4:50 p.m. In her Affidavit, Ms. Peterman also said that she

told “Mr. Knipp” she knew Plaintiff had purchased the cheesecakes because she was standing

behind her when she rang them up on her register. Aff. of Peterman, at 1. 1




       1
         Although not specifically identified in her Affidavit, it appears that Ms. Peterman is
referring to Arguest Knipp. Ms. Peterman said that, after she told Mr. Knipp what she witnessed,
he fired her. Id. Ms. Peterman was in the hospital when she was fired, having just suffered a
miscarriage. Ms. Peterman stated she filed a pregnancy discrimination administrative action
against Defendant which was resolved.
                                                -4-
    Case 3:19-cv-00519 Document 34 Filed 07/23/20 Page 5 of 6 PageID #: 308



                Plaintiff also denies telling Doug Knipp that she got the cheesecakes between 8 and

8:30 p.m. and took them home, but she forgot to pay for them. Aff. of Chaney, at 83-84. Plaintiff

contends Doug Knipp’s statement is a lie because she told him she paid for the items, and she

obviously did not take them home. Id. at 85. In addition, Plaintiff denies making statements to

Arguest Knipp that she rang up the cheesecake after 7 p.m. right before they started to shut down

the buffet. Id. at 94.



                In support of its motion, Defendant offered an Affidavit by Ms. Hicks. In her

Affidavit, Ms. Hicks said she looked at the register transactions for December 6 and only found

one a la carte side recorded, which occurred at 4:50 p.m. Aff. of Tonya Hicks, at 1 (June 5, 2020),

ECF No. 28-4. However, she claims that she investigated and determined the identity of the

customer who made the purchase. Id. In response to this claim, Plaintiff asserts that, in the nearly

two and one-half years since the event, it is the first time Defendant has ever disclosed someone

else was identified as buying the cheesecakes. Plaintiff complains that Defendant has failed to

provide any information about who the purported customer is or provide any documentation

corroborating Ms. Hick’s statement.



                To obtain summary judgment in this action, Defendant must show that there is no

genuine issue as to any material fact and that it is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). In considering its motion, the Court will not “weigh the evidence and determine the

truth of the matter[.]” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Instead, the

Court will draw any permissible inference from the underlying facts in the light most favorable to

Plaintiff. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).



                                                -5-
    Case 3:19-cv-00519 Document 34 Filed 07/23/20 Page 6 of 6 PageID #: 309



Although the Court will view all underlying facts and inferences in the light most favorable to

Plaintiff, she nonetheless must offer some “concrete evidence” from which a reasonable trier of

fact can return a verdict in her favor. Anderson, 477 U.S. at 256. As Defendant has moved for

summary judgment, Plaintiff must show more than a mere “scintilla of evidence” in support of her

position. Id. at 252.


                Defendant in this matter argues Plaintiff has not met her burden on any of her

claims. However, the Court must draw any permissible inference in her favor. Although Defendant

insists Plaintiff’s own self-serving statements are not enough to survive summary judgment,

Plaintiff also has offered Ms. Peterman’s Affidavit and other evidence suggesting Defendant knew

she actually had purchased the cheesecake when she was fired. Additionally, Ms. Peterman said

she had reported Mr. Adkins, Ms. Payne, and Ms. Fields’ inappropriate actions to Ms. Hicks, but

nothing was done to stop it. Shortly after Plaintiff said she called Arguest Knipp to report what

was occurring, he fired her. Given this evidence in the light most favorable to Plaintiff, the Court

finds there are genuine issues of material fact at issue. As this case is set for a bench trial, the Court

will decide whether Plaintiff’s has sufficiently established the elements of each claim after a full

presentation of the evidence. Accordingly, the Court DENIES Defendant’s Motion for Summary

Judgment. ECF No. 29.



                The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                                ENTER:           July 23, 2020



                                                ROBERT C. CHAMBERS
                                                UNITED STATES DISTRICT JUDGE
                                                   -6-
